Title: To Thomas Jefferson from James Currie, 9 November 1793
From: Currie, James
To: Jefferson, Thomas



Dr Sir
Richmond Novr. 9th. 1793

I take the liberty of troubling you with this line by Mr. Greenup just to remind you of (as soon as matters of more consequence will permit) my affair with Griffin, to have it if possible brought to a speedy and favorable issue, being much afraid that some Chicanery has, or will be, practised, to defraud me of justice ultimately I conceive Your particular enquiry […] which you was kind enough in your last letter to promise me should take place in regard to the former and future management of it. Colo. T.M.R. lays dangerously ill at Colo. Harvies here and I believe Will soon leave us. This assembly of Delegates have Approved, the Presidents Proclamation, the senate has not confirmed their Vote so the matter stands at present. With my most cordial Wishes for your future happiness I am With the most sincere Regard Dr Sir Your M Obt H Serv

James Currie

